       Case: 3:20-cv-00028-bbc Document #: 21 Filed: 08/18/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
VICTOR ROBINSON,
                                                                     ORDER
                            Plaintiff,
                                                                   20-cv-28-bbc
              v.

R. EDWARDS, MATTHEW SCULLION,
DANE ESSER, SGT. SAYLER, LEBBEUS BROWN,
ANTHONY BROADBENT and JANE DOE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Victor Robinson, who is incarcerated at the Waupun Correctional

Institution, is proceeding on Eighth Amendment and state law negligence claims against

defendants Anthony Broadbent, Lebbeus Brown, Sayler, R. Edwards, Matthew Scullion and

Dane Esser and a First Amendment access to courts claim against defendant Jane Doe.

Before the court are plaintiff’s July 14, 2020 motion to compel the name of the Jane Doe

defendant, dkt. #17, and motion for extension of time to submit exhibits in support of that

motion, dkt. #19. The motions will be denied.

       Plaintiff’s discovery request is dated July 4, 2020, only 10 days before he filed his

motion to compel. Defendants have 30 days from the date on which the discovery request

was served to respond. Fed. R. Civ. P. 34(b)(2)(A). In this case, it appears that plaintiff did

not mail his first set of discovery until July 8, 2020, meaning that defendants’ response was

not due until early August, at the earliest. Therefore, plaintiff’s motion to compel is

premature.

       If plaintiff has any further problems related to discovery, he should first contact


                                              1
       Case: 3:20-cv-00028-bbc Document #: 21 Filed: 08/18/20 Page 2 of 2



defense counsel to attempt to resolve the issue without the court’s intervention. If the

parties are unable to resolve the issue on their own after making a good faith effort to do so,

plaintiff may file a motion to compel at that time.



                                           ORDER

       IT IS ORDERED that plaintiff Victor Robinson’s motion to compel, dkt. #17, and

motion for an extension of time within which to file exhibits, dkt. #19, are DENIED.

       Entered this 18th day of August, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
